UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: November 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended November 30, 2009 Average annual returns (%) Cumulative total returns (%) SEC 30- day yield (%) as of 11-30-09 with maximum sales charge (POP) with maximum sales charge (POP) Six Class 1-year 5-year 10-year months 1-year 5-year 10-year A 6.89 2.72 4.52 0.78 6.89 14.37 55.53 3.71 B 6.18 2.60 4.41 0.19 6.18 13.68 53.99 3.17 C 10.18 2.94 4.27 4.19 10.18 15.61 51.85 3.18 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.13%, Class B  1.83% and Class C  1.83%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the Funds income may be subject to taxes, and on some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 New York Tax-Free Income Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in John Hancock New York Tax-Free Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital Municipal Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 11-30-99 $15,399 $15,399 $17,273 C 2 11-30-99 15,185 15,185 17,273 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of November 30, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. Semiannual report | New York Tax-Free Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2009 with the same investment held until November 30, 2009. Account value Ending value Expenses paid during on 6-1-09 on 11-30-09 period ended 11-30-09 1 Class A $1,000.00 $1,055.60 $5.82 Class B 1,000.00 1,051.90 9.46 Class C 1,000.00 1,051.90 9.41 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 New York Tax-Free Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2009, with the same investment held until November 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-09 on 11-30-09 period ended 11-30-09 1 Class A $1,000.00 $1,019.40 $5.72 Class B 1,000.00 1,015.80 9.30 Class C 1,000.00 1,015.90 9.25 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.13%, 1.84% and 1.83% for Class A, Class B and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | New York Tax-Free Income Fund 9 Portfolio summary Top 10 Holdings 1 Metropolitan Transportation Authority, 11-15-34, 5.000% 4.5% Puerto Rico Aqueduct & Sewer Authority, 07-01-11, 10.021% 3.8% New York State Dormitory Authority, 05-15-19, 5.500% 3.7% New York City Industrial Development Agency 03-01-15, 6.250% 3.2% Oneida County Industrial Development Agency, 07-01-29, Zero 3.1% Triborough Bridge & Tunnel Authority, 01-01-21, 6.125% 3.1% Long Island Power Authority, 04-01-39, 5.750% 2.6% City of New York, 12-01-17, 5.250% 2.5% Puerto Rico Sales Tax Financing Authority, 08-01-32, Zero 2.4% New York Local Assistance Corp., 05-01-23, 5.375% 2.3% Sector Composition General Obligation Bonds 3% Development 4% Revenue Bonds Power 4% Education 20% Facilities 4% Other Revenue 18% Tobacco 3% Water & Sewer 11% Health Care Services 2% Health Care 9% Industrial Development 2% Utilities 7% Pollution 1% Transportation 5% Short-Term Investments & Other 2% Airport 5% Quality Composition 2 AAA 31% BB 2% AA 25% B 1% A 19% Other 2% BBB 20% 1 As a percentage of net assets on November 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on November 30, 2009. 3 Investments focused in one sector may fluctuate more widely than investments across multiple sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of thosesectors. 10 New York Tax-Free Income Fund | Semiannual report Funds investments As of 11-30-09 (unaudited) Maturity Rate date Par value Value Municipal Bonds 97.38% (Cost $58,613,384) Guam 0.81% Guam Government, Section 30, Series A 5.750% 12-01-34 $500,000 508,750 New York 83.47% Albany Parking Authority, Prerefunded, Series A 5.625 07-15-25 385,000 420,782 Unrefunded, Series A 5.625 07-15-25 365,000 370,522 Chautauqua Asset Securitization Corp. 6.750 07-01-40 1,000,000 1,000,390 City of New York, General Obligation, Series B 5.250 12-01-17 1,500,000 1,597,680 General Obligation, Series E-1 6.250 10-15-28 500,000 581,295 Herkimer County Industrial Development Agency, Folts Adult Home Inc., Series A 5.500 03-20-40 985,000 1,048,316 Long Island Power Authority, Series A 6.000 05-01-33 1,000,000 1,118,980 Series A 5.750 04-01-39 1,500,000 1,601,220 Metropolitan Transportation Authority, Series A 5.250 11-15-28 1,000,000 1,083,140 Series B 5.000 11-15-34 2,750,000 2,823,755 Monroe Newpower Corp. 5.100 01-01-16 1,000,000 991,400 Nassau County Industrial Development Agency, North Shore Health Systems, Series A 6.250 11-01-21 275,000 282,827 New York City Industrial Development Agency, Airis JFK I LLC. Project, Series A, AMT 5.500 07-01-28 1,000,000 710,500 Brooklyn Navy Yard Cogeneration Partners, AMT 5.650 10-01-28 1,000,000 762,820 Lycee Francais De NY Project, Series A (D) 5.375 06-01-23 1,000,000 1,027,430 Polytechnic Projects University 6.125 11-01-30 1,000,000 1,063,610 Polytechnic Projects University (D) 5.250 11-01-27 1,000,000 906,050 Terminal One Group Association Project (P), AMT 5.500 01-01-21 1,000,000 1,014,910 World Trade Center Project, Series A 6.250 03-01-15 2,000,000 1,977,620 New York City Municipal Water Finance Authority, Fiscal 2009, Series A (V) 5.750 06-15-40 1,000,000 1,096,800 Second Gen. Resolution, Series GG-1 5.000 06-15-39 1,000,000 1,019,750 Series C Zero 06-15-33 300,000 300,000 Series D Zero 06-15-20 2,000,000 1,346,860 Series FF-2 5.000 06-15-40 1,000,000 1,015,220 Unrefunded, Series B 6.000 06-15-33 460,000 477,061 See notes to financial statements Semiannual report | New York Tax-Free Income Fund 11 Maturity Rate date Par value Value New York (continued) New York City Transitional Finance Authority, Series A (Zero step up to 7-1-10 then 6.05%) Zero 11-01-29 $1,000,000 $969,190 Series B 6.000% 11-15-29 1,000,000 1,036,210 Series S-4 5.500 01-15-39 1,000,000 1,060,280 New York Local Assistance Corp., Series C 5.500 04-01-17 1,225,000 1,436,374 New York State Dormitory Authority, City University 4th, Series A 5.250 07-01-31 130,000 139,786 Long Island Jewish Medical Center 5.375 05-01-23 1,000,000 1,147,320 Miriam Osborn Memorial Home Association, Series B (D) 6.875 07-01-25 750,000 763,478 Mount Sinai School of Medicine 5.125 07-01-39 1,000,000 982,760 Orange Regional Medical Center 6.125 12-01-29 750,000 685,935 St. Luke Roosevelt Hospital, Series B Zero 08-15-40 3,000,000 438,270 State University (D) 5.250 05-15-15 1,000,000 1,095,790 State University Dormitory, Series A 6.000 07-01-30 1,000,000 1,043,820 State University Facilities, Series A 5.500 05-15-19 2,000,000 2,289,520 University of Rochester, Series A (Zero step up to 11-1-11 then 14.00%) (D) Zero 07-01-25 1,000,000 1,005,870 New York State Environmental Facilities Corp., Series A 5.000 06-15-34 1,000,000 1,029,030 Unrefunded, Series E 6.875 06-15-10 10,000 10,054 Oneida County Industrial Development Agency, Hamilton College, Series A (D) Zero 07-01-29 5,330,000 1,969,595 Onondaga County Industrial Development Agency, Aero Syracuse LLC., AMT 6.125 01-01-32 1,000,000 800,110 Orange County Industrial Development Agency, Arden Hill Care Center, Series C 7.000 08-01-31 500,000 440,490 Port Authority of New York & New Jersey, KICA Partners, AMT 6.750 10-01-19 1,500,000 1,253,265 Suffolk County Industrial Development Agency, Huntington Hospital Project, Series B 6.000 11-01-22 1,000,000 1,023,260 Triborough Bridge & Tunnel Authority, Series Y (D) 6.125 01-01-21 1,500,000 1,909,950 Tsasc, Inc., Tobacco Settlement, Series 1 5.500 07-15-24 700,000 770,028 Upper Mohawk Valley Regional Water Finance Authority, (D) Zero 04-01-22 2,230,000 1,277,099 Westchester County Healthcare Corp., Series A 6.000 11-01-30 1,150,000 1,110,129 Yonkers Industrial Development Agency, Yonkers, Inc., Series A 6.625 02-01-26 1,000,000 1,068,700 Puerto Rico 9.76% Puerto Rico Aqueduct & Sewer Authority, (D) (P) 10.021 07-01-11 2,000,000 2,347,760 Puerto Rico Public Building Authority, Series A (D) 6.250 07-01-12 1,110,000 1,188,355 Puerto Rico Public Finance Corp., Prerefunded, Series E 5.500 08-01-29 1,005,000 1,103,078 Puerto Rico Sales Tax Financing Authority, Capital Appreciation, Series A Zero 08-01-32 2,000,000 1,487,780 See notes to financial statements 12 New York Tax-Free Income Fund | Semiannual report Maturity Rate date Par value Value Virgin Islands 3.34% Virgin Islands Public Finance Authority, Series A 6.750% 10-01-37 $1,000,000 1,046,760 Series A 6.500 10-01-24 535,000 568,010 Sr Lien/Cap Projs, Series A1 5.000 10-01-29 500,000 479,910 Par value Value Short-Term Investments 1.38% (Cost $864,000) Repurchase Agreement 1.38% Repurchase Agreement with State Street Corp. dated 11-30-09 at 0.05% to be repurchased at $864,001 on 12-01-09, collateralized by $885,000 U.S. Treasury Bills, zero coupon due 05-13-10 (valued at $884,558) $864,000 864,000 Total investments (Cost $59,477,384)  98.76% Other assets and liabilities, net 1.24% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 4.35% Assured Guarantee Corp. 3.98% National Public Finance Guarantee Insurance Corp. 10.35% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (V) Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2009.  At November 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $59,385,257. Net unrealized appreciation aggregated $2,604,397, of which $3,902,117 related to appreciated investment securities and $1,297,720 related to depreciated investment securities. See notes to financial statements Semiannual report | New York Tax-Free Income Fund 13 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $59,477,384) $61,989,654 Cash 732 Receivable for fund sharessold 66,105 Interestreceivable 816,767 Otherreceivables and prepaid assets 4,334 Totalassets Liabilities Distributionspayable 57,733 Payable toaffiliates Accounting and legal servicesfees 689 Transfer agentfees 3,436 Distribution and servicefees 5,543 Trusteesfees 765 Other liabilities and accruedexpenses 38,632 Totalliabilities Netassets Capital paid-in $60,609,366 Undistributed net investmentincome 25,786 Accumulated net realized loss oninvestments (376,628) Net unrealized appreciation oninvestments 2,512,270 Netassets Net asset value pershare Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no parvalue Class A ($52,454,042 ÷ 4,375,371shares) $11.99 Class B ($3,807,656 ÷ 317,583shares) 1 $11.99 Class C ($6,509,096 ÷ 542,879shares) 1 $11.99 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $12.55 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. See notes to financial statements 14 New York Tax-Free Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 11-30-09 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $1,631,049 Total investmentincome Expenses Investment management fees (Note4) 152,049 Distribution and service fees (Note4) 128,418 Accounting and legal services fees (Note4) 7,080 Transfer agent fees (Note4) 25,071 Trustees fees (Note5) 1,725 State registration fees 2,576 Printing and postagefees 6,131 Professionalfees 38,659 Custodianfees 9,381 Registration and filingfees 7,885 Other 2,064 Totalexpenses Less expense reductions (Note 4) (1,185) Netexpenses Net investmentincome Realized and unrealized gain Net realized gain oninvestments 57,515 Change in net unrealized appreciation (depreciation) ofinvestments 1,925,193 Net realized and unrealizedgain Increase in net assets fromoperations 1 Semiannual period from 6-1-09 to 11-30-09. See notes to financial statements Semiannual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last three periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Period Year ended ended ended 11-30-09 1 5-31-09 2 8-31-08 Increase (decrease) in netassets Fromoperations Net investmentincome $1,251,195 $1,745,859 $2,224,738 Net realized gain(loss) 57,515 148,292 (43,829) Change in net unrealized appreciation(depreciation) 1,925,193 (1,746,498) (277,248) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (1,050,310) (1,423,219) (1,769,992) ClassB (78,572) (182,377) (324,308) ClassC (110,341) (121,788) (110,644) From net realizedgain Totaldistributions From Fund share transactions (Note6) Totalincrease Netassets Beginning ofperiod 57,510,124 54,905,280 54,481,284 End ofperiod Undistributed net investmentincome 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. See notes to financial statements 16 New York Tax-Free Income Fund | Semiannual report Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 11-30-09 1 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 8-31-04 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.25 0.38 0.51 0.52 0.52 0.52 0.54 Net realized and unrealized gain (loss) oninvestments 0.39 (0.36) (0.07) (0.37) (0.21) 0.15 0.36 Total from investmentoperations Lessdistributions From net investmentincome (0.25) (0.38) (0.51) (0.52) (0.52) (0.52) (0.54) Net asset value, end ofperiod Total return (%) 4 5 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $52 $46 $44 $40 $43 $44 $44 Ratios (as a percentage of average net assets): Expenses beforereductions 1.13 7 1.19 1.04 1.03 1.03 1.06 1.02 Expenses net of feewaivers 1.13 7 1.19 1.04 1.03 1.03 1.06 1.01 Expenses net of fee waivers andcredits 1.13 7 1.19 1.04 1.03 1.03 1.06 1.01 Net investmentincome 4.26 7 4.50 7 4.28 4.22 4.20 4.18 4.35 Portfolio turnover (%) 6 22 25 17 32 25 43 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Assumes dividend reinvestment (if applicable). 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. See notes to financial statements Semiannual report | New York Tax-Free Income Fund 17 CLASS B SHARES Periodended 11-30-09 1 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 8-31-04 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.21 0.32 0.43 0.43 0.43 0.43 0.45 Net realized and unrealized gain (loss) oninvestments 0.39 (0.36) (0.07) (0.37) (0.21) 0.15 0.36 Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.32) (0.43) (0.43) (0.43) (0.43) (0.45) Net asset value, end ofperiod Total return (%) 4 5 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $6 $8 $11 $14 $17 $20 Ratios (as a percentage of average net assets): Expenses beforereductions 1.84 7 1.89 1.74 1.73 1.73 1.76 1.72 Expenses net of feewaivers 1.84 7 1.89 1.74 1.73 1.73 1.76 1.71 Expenses net of fee waivers andcredits 1.84 7 1.89 1.74 1.73 1.73 1.76 1.71 Net investmentincome 3.57 7 3.80 7 3.57 3.52 3.50 3.48 3.65 Portfolio turnover (%) 6 22 25 17 32 25 43 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May31. 3 Based on the average daily sharesoutstanding. 4 Assumes dividend reinvestment (if applicable). 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. CLASS C SHARES Periodended 11-30-09 1 5-31-09 2 8-31-08 8-31-07 8-31-06 8-31-05 8-31-04 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 3 0.21 0.32 0.43 0.43 0.43 0.43 0.45 Net realized and unrealized gain (loss) oninvestments 0.39 (0.36) (0.07) (0.37) (0.21) 0.15 0.36 Total from investmentoperations Lessdistributions From net investmentincome (0.21) (0.32) (0.43) (0.43) (0.43) (0.43) (0.45) Net asset value, end ofperiod Total return (%) 4 5 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $7 $6 $3 $4 $3 $5 $5 Ratios (as a percentage of average net assets): Expenses beforereductions 1.83 7 1.89 1.74 1.73 1.73 1.76 1.72 Expenses net of feewaivers 1.83 7 1.89 1.74 1.73 1.73 1.76 1.71 Expenses net of fee waivers andcredits 1.83 7 1.89 1.74 1.73 1.73 1.76 1.71 Net investmentincome 3.54 7 3.79 7 3.57 3.51 3.50 3.48 3.65 Portfolio turnover (%) 6 22 25 17 32 25 43 1 Semiannual period from 6-1-09 to 11-30-09.Unaudited. 2 For the nine month period ended May 31, 2009. The Fund changed its fiscal year end from August 31 to May 31. 3 Based on the average daily sharesoutstanding. 4 Assumes dividend reinvestment (if applicable). 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Includes the impact of proxy expenses, which amounted to 0.04% of average net assets. See notes to financial statements 18 New York Tax-Free Income Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock New York Tax-Free Income Fund (the Fund) is a non-diversified series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. John Hancock Advisers, LLC (the Adviser) serves as investment adviser for the Fund. John Hancock Funds, LLC (the Distributor), an affiliate of the Adviser, serves as principal underwriter of the Fund. The Adviser and the Distributor are indirect wholly owned subsidiaries of Manulife Financial Corporation (MFC). The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after period end through the date that the financial statements were issued, January 25, 2010, have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
